Exhibit 10.3

May 7, 2007

Via Hand Delivery

Patrick Simms

Diversa Corporation

4955 Directors Place

San Diego, CA 92121-1609

Re: Transitional Employment

Dear Pat:

As you know, the Boards of Directors of Diversa Corporation (the “Parent”) and
Celunol Corp. (the “Company”) have agreed to a merger transaction as
contemplated by that certain Agreement and Plan of Merger and Reorganization
(the “Merger Agreement”) by and among Parent, Concord Merger Sub., Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), the
Company, and William Lese as the Company Stockholders’ Representative. The
Merger Agreement contemplates that upon the consummation of the transactions
contemplated in the Merger Agreement (the “Closing Date”), Merger Sub will merge
with and into the Company with the Company being the surviving corporation as a
wholly-owned subsidiary of Parent (the “Closing”). This letter sets forth the
terms and conditions of our closing agreement (the “Agreement”) regarding your
continued employment in anticipation of and in connection with the merger. This
Agreement shall become effective upon the Effective Date specified in Paragraph
13 herein. This Agreement supersedes and replaces all prior employment
agreements between the Parent and you, including, but not limited to, that
certain employment letter agreement dated February 3, 1997 (the “Employment
Agreement”) which shall, upon the Effective Date of this Agreement, be null and
void.

1. CONTINUED EMPLOYMENT AND COMPENSATION. You will continue to be employed by
the Parent as Senior Vice President, Operations and you will additionally assist
in transition activities until the Closing Date, at an annual base salary rate
of two hundred eighty-one thousand eight hundred thirty-five dollars and twelve
cents ($281,835.12) (the “Base Salary”). You will be retained as an employee of
the Company in a transitional capacity pursuant to this Agreement until the
sixtieth (60th) day following the Closing Date. During your service pursuant to
this Agreement you shall be eligible to participate in all fringe benefit
programs provided to senior executives of the Parent, or the Company (following
the Closing Date), as applicable.

2. RESIGNATION. Effective upon such date as requested by the Board, you shall
submit your resignation as an employee and officer of the Parent (the
“Resignation Date”).

3. RETENTION INCENTIVE BONUS. Provided that the Closing occurs, you will be paid
a cash bonus in the total sum of one hundred twelve thousand seven hundred
thirty-four dollars ($112,734.00), less required withholdings (the “Retention
Incentive Bonus”), which shall be paid to you within five (5) business days of
the earlier of: i) February 11, 2008 or ii) the Resignation Date provided your
delivery to the Company of a fully effective release in the form attached hereto
as Exhibit A, or in such other form as the Company or the Parent may require.

 



--------------------------------------------------------------------------------

4. SEVERANCE BENEFIT. Provided that you deliver to the Parent a fully effective
Release and Waiver in the form attached hereto as Exhibit A, or in such other
form as the Company and/or the Parent may require, you will receive: i)
severance in the form of continued payment of the Base Salary, less required
withholdings, for a period of twelve (12) months following the Resignation Date;
ii) provided that you make timely election for health insurance continuation
coverage pursuant to COBRA, payment by the Parent of the premiums associated
with such continuation coverage for you and your eligible dependents until the
conclusion of the Severance Period, or until you are enrolled in the group
health insurance plan of another employer, whichever occurs first; and
(iii) commencing upon your termination or resignation, a one (1) month program
of offsite outplacement services through an outplacement agency selected by the
Parent or Company.

 

5. EQUITY AWARDS.

(a) Vesting of Awards and Exercisability of Options During Employment. During
your service as an employee pursuant to this Agreement, all of your restricted
stock awards granted to you prior to, on, or subsequent to the Effective Date
(collectively “RSAs”) as evidenced by Restricted Stock Agreements between you
and the Company (“RSA Agreements”), and options to purchase common stock of the
Parent (“Options”) shall continue to vest. As provided in the Stock Option
Agreements for your Options, following your resignation of employment your
Options will expire if not exercised within the time limits set forth therein.
As of the date of this Agreement, your unvested RSAs and your outstanding,
unexercised Options are listed on the attached Exhibit B.

(b) Continued Vesting of RSAs Following Termination of Employment.
Notwithstanding anything to the contrary set forth in Section 4 of your RSA
Agreements, provided that you deliver to the Parent a fully effective Release
and Waiver in the form attached hereto as Exhibit A, or in such other form as
the Company and/or the Parent may require, your RSAs shall continue to vest on
their regular schedule for eight (8) calendar quarters following the later of
the Resignation Date; provided that, vesting of your RSAs during such
post-employment period shall immediately cease in the event that the CEO shall
have reached a reasonable and good faith determination that: i) you have
disparaged or threatened to disparage the Parent, the Company, its affiliates,
or its officers, directors, or employees; ii) you have breached or threatened to
breach your Employee Inventions & Non-Disclosure Agreement with the Parent or
any similar agreement between you and the Company; or iii) you have disclosed or
threatened to disclose any part or aspect of the Parent’s and/or the Company’s
proprietary information. The additional shares subject to your RSAs that may
vest following termination of your employment pursuant to the foregoing
provisions are the “Contingent Shares.”

The following provisions amend and supersede any contrary provisions in the RSA
Agreements with respect to the Contingent Shares. Capitalized terms not
otherwise defined in this Section 5(b) have the meanings assigned to those terms
in the RSA Agreements. In connection with the termination of your Continuous
Status as an Employee, Director or Consultant, the Parent will automatically
reacquire for no consideration the Unvested Shares that are not Contingent
Shares, but the Parent will not exercise its Reacquisition Right with respect to
any Unvested Shares that are Contingent Shares, and the Escrow Agent will not
release any such Contingent Shares to you. In connection with your termination,
the unvested Contingent Shares



--------------------------------------------------------------------------------

shall remain in escrow and the Parent shall continue to have a Reacquisition
Right with respect to the Contingent Shares. The Parent’s Reacquisition Right
for the Contingent Shares shall lapse as the Contingent Shares continue to vest
as provided above. If the CEO determines that you have engaged in behavior that
causes the vesting of your Contingent Shares to cease as provided above, the
Parent shall simultaneously with the cessation of vesting of your Contingent
Shares automatically reacquire for no consideration all of the Contingent Shares
that remain Unvested Shares at such time, and the Escrow Agent shall transfer to
the Parent the number of Unvested Shares the Parent is reacquiring.

6. Termination for Cause. The Parent and the Company shall have the right to
terminate this Agreement and your employment for “Cause” (as defined below). In
the event of termination for Cause, you shall receive only that part of your
Base Salary and any accrued and unused vacation benefits earned through the date
of such termination, and the Parent and/or the Company shall have no further
obligations to you under this Agreement. For purposes of this Agreement, “Cause”
shall mean you have:

i) been indicted for or convicted of or pleaded guilty or no contest to any
felony or crime involving dishonesty that is likely to inflict or has inflicted
demonstrable and material injury on the business of the Parent and/or the
Company;

ii) participated in any fraud against the Parent and/or the Company;

iii) willfully and materially breached a material policy of the Parent and/or
the Company;

iv) intentionally damaged any property of the Parent and/or the Company thereby
causing demonstrable and material injury to the business of the Parent and/or
the Company;

v) willfully and materially breached your Employee Inventions and Non-Disclosure
Agreement with the Parent and/or the Company;

vi) refused to perform your duties pursuant to this Agreement; or

vii) for any reason resigned your employment prior to the Resignation Date.

 

7. TAX TREATMENT.

(a) Parachute Payment. If any payment or benefit you would receive pursuant to a
change of control or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be reduced to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits



--------------------------------------------------------------------------------

constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless you elect in
writing a different order (provided, however, that such election shall be
subject to Parent approval if made on or after the effective date of the event
that triggers the Payment): reduction of cash payments; cancellation of vesting
of stock awards; reduction of employee benefits. In the event that vesting of
stock award compensation is to be reduced, such vesting shall be cancelled in
the reverse order of the date of grant of your stock awards unless you elect in
writing a different order for cancellation.

The accounting firm engaged by the Parent for general audit purposes as of the
day prior to the effective date of the change of control shall perform the
foregoing calculations. If the accounting firm so engaged by the Parent is
serving as accountant or auditor for the individual, entity or group effecting
the change of control, then the Parent shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Parent shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to you and
the Parent within fifteen (15) calendar days after the date on which your right
to a Payment is triggered (if requested at that time by you or the Parent) or
such other time as requested by you or the Parent. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish you and
the Parent with an opinion reasonably acceptable to you that no Excise Tax will
be imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon you
and the Parent.

(b) Application of Internal Revenue Code Section 409A. If the Parent determines
that any of the benefits provided by this Agreement fail to satisfy the
distribution requirement of Section 409A(a)(2)(A) of the Internal Revenue Code
as a result of Section 409A(a)(2)(B)(i) of the Internal Revenue Code, the
payment of such benefit shall be accelerated to the minimum extent necessary so
that the benefit is not subject to the provisions of Section 409A(a)(1) of the
Internal Revenue Code. (It is the intention of the preceding sentence to apply
the short-term deferral provisions of Section 409A of the Internal Revenue Code,
and the regulations and other guidance thereunder, to the Severance Benefits
payments, and the payment schedule as revised after the application of the
preceding sentence shall be referred to as the “Revised Payment Schedule.”)
However, if there is no Revised Payment Schedule that would avoid the
application of Section 409A(a)(1) of the Internal Revenue Code, the payment of
such benefits shall not be paid pursuant to a Revised Payment Schedule and
instead shall be delayed to the minimum extent necessary so that such benefits
are not subject to the provisions of Section 409A(a)(1) of the Internal Revenue
Code. The Board may attach conditions to or adjust the amounts paid to preserve,
as closely as possible, the economic consequences that would have applied in the
absence of this Section 6(b); provided, however, that no such condition or
adjustment shall result in the payments being subject to Section 409A(a)(1) of
the Internal Revenue Code.

8. PROPRIETARY INFORMATION OBLIGATIONS. You hereby acknowledge that you have had
and will have access to confidential and proprietary information and trade
secrets of the Parent and the Company in connection with your relationship
therewith. You hereby



--------------------------------------------------------------------------------

acknowledge that such information includes, but is not limited to:
(a) inventions, developments, designs, applications, improvements, trade
secrets, formulae, know-how, methods or processes, discoveries, techniques,
plans, strategies and data (hereinafter “Inventions”); and (b) plans for
research, development, new products, marketing and selling, information
regarding business plans, budgets and unpublished financial statements,
licenses, prices and costs, information concerning potential and existing
suppliers and customers and information regarding the skills and compensation of
employees of the Parent and the Company (collectively, with Inventions,
hereinafter referred to as “Proprietary Information”). In view of the foregoing,
you hereby agree, warrant and acknowledge that:

(a) You will surrender and deliver to the Parent and/or the Company all
documents, notes, laboratory notebooks, drawings, specifications, calculations,
sequences, data and other materials of any nature pertaining to your work with
the Parent and/or the Company, and any documents or data of any description (or
any reproduction of any documents or data) containing or pertaining to any of
the foregoing Proprietary Information.

(b) You have held and will continue to hold in confidence and trust all
Proprietary Information and shall not use or disclose any Proprietary
Information or anything related to such information without the prior written
consent of the Parent and/or the Company, except to the extent that such
information is disclosed publicly by the Parent and/or the Company.

(c) You acknowledge your continuing obligation to comply with the Employee
Inventions and Non-Disclosure Agreement between you and the Parent, and any
similar agreement between you and the Company, both before and after the
Resignation Date.

9. RETURN OF COMPANY PROPERTY. Upon the Resignation Date, you shall return to
the Parent and the Company all Parent and/or Company documents (and all copies
thereof) and other property that you had in your possession at any time,
including, but not limited to, equipment, files, notes, notebooks, memoranda,
correspondence drawings, books and records, plans and forecasts, financial
information, personnel information, sales and marketing information, research
and development information, specifications, computer-recorded information,
tangible property, credit cards, entry cards, equipment, identification badges
and keys, and any materials of any kind that contain or embody any proprietary
or confidential information of the Parent and/or the Company (and all
reproductions thereof). Notwithstanding the foregoing, at your election you may
be transferred ownership of and permitted to retain the laptop computer and any
other computer equipment (e.g., keyboard, docking station, monitor, personal
organizer and their related accessories) previously provided to you by the
Parent or Company and utilized during your employment (collectively the
“Computer Equipment”); provided that the Parent or Company will first retrieve a
copy and destroy all data residing on such Computer Equipment, including but not
limited to any proprietary or confidential information of the Parent and/or the
Company. However, upon your request, the Company will provide you with a
separate copy of your contact data residing on such Computer Equipment. The
market value of the Computer Equipment will be determined by the Parent or the
Company and will be taxable income to you at the time of transfer, subject to
withholding for all applicable taxes.

 



--------------------------------------------------------------------------------

10. REIMBURSEMENT OF EXPENSES. Within thirty (30) days after the Resignation
Date, you shall submit all final documented expense reimbursement statements
reflecting all business expenses you incurred as an employee, if any, for which
you seek reimbursement. The Parent and/or the Company will reimburse your
expenses pursuant to policy and regular business practices.

11. NONDISPARAGEMENT. You agree that you will not at any time disparage the
Parent or the Company (including the Parent’s and/or the Company’s officers,
directors, employees, shareholders and agents); provided that you shall respond
accurately and fully to any questions, inquiry or request for information when
required by legal process.

12. RELEASE OF CLAIMS. In exchange for the promises and covenants set forth
herein, you hereby release, acquit, and forever discharge the Parent, its
affiliates and subsidiaries, and their officers, directors, agents, servants,
employees, attorneys, shareholders, partners, successors, assigns, affiliates,
customers, and clients of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, acts, or conduct at any time prior to the date
upon which you sign this Agreement, including, but not limited to: all such
claims and demands directly or indirectly arising out of or in any way connected
with your employment with the Parent, the termination of that employment, and
the Parent’s performance of its obligations as your former employer; claims or
demands related to salary, bonuses, commissions, stock, stock options, the
issuance or re-purchase of restricted stock, the Unvested Shares, put rights, or
any other ownership interests in the Parent, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the California Fair Employment and Housing Act; the federal
Civil Rights Act of 1964, as amended; the federal Americans With Disabilities
the Employee Retirement Income Security Act; the federal Age Discrimination in
Employment Act of 1967, as amended; tort law; contract law; wrongful discharge;
discrimination; harassment; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing.

13. ADEA. You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”). You also acknowledge that the
consideration given for the waiver in the above paragraph is in addition to
anything of value to which you were already entitled. You are advised by this
writing, as required by the ADEA that: (a) your waiver and release do not apply
to any claims that may arise after you sign this Agreement; (b) you should
consult with an attorney prior to executing this Agreement; (c) you have
twenty-one (21) days within which to consider this Agreement (although you may
choose to voluntarily execute this release earlier); (d) you have seven (7) days
following the execution of this Agreement to revoke this Agreement; and (e) this
Agreement will not be effective until the eighth day after this Agreement has
been signed both by you and by the Parent, provided that you have not earlier
revoked this Agreement (the “Effective Date”) and you will not receive any of
the benefits specified by this Agreement until after it becomes effective.

 



--------------------------------------------------------------------------------

14. SECTION 1542 WAIVER. In giving the releases herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the Civil Code of the State of California which reads
as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

You hereby expressly waive and relinquish all rights and benefits under this
section and any law or legal principle of similar effect in any jurisdiction
with respect to claims released hereby.

15. ARBITRATION. To ensure rapid and economical resolution of any disputes which
may arise under this Agreement, you and the Parent and the Company agree that
any and all disputes or controversies of any nature whatsoever, arising from or
regarding the interpretation, performance, enforcement or breach of this
Agreement shall be resolved by confidential, final and binding arbitration
(rather than trial by jury or court or resolution in some other forum). Any
arbitration proceeding pursuant to this Agreement shall be conducted by the
Judicial Arbitration & Mediation Service (“JAMS”) in San Diego, California,
under the then-existing JAMS rules.

16. ENTIRE AGREEMENT. This Agreement, including all exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Parent and the Company with regard to the subject matter hereof. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and supercedes any
such promises or representations. This Agreement may not be modified except in a
writing signed by you and the CEO or a duly authorized member of the Board of
Directors of the Parent. Each party has carefully read this Agreement, has been
afforded the opportunity to be advised of its meaning and consequences by his or
its respective attorneys, and signed the same of his or its free will.

17. SUCCESSORS AND ASSIGNS. This Agreement shall bind the heirs, personal
representatives, successors, assigns, executors, and administrators of each
party, and inures to the benefit of each party, its agents, directors, officers,
employees, servants, heirs, successors and assigns.

18. APPLICABLE LAW. This Agreement shall be deemed to have been entered into and
shall be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

19. SEVERABILITY. If a court, arbitrator, or other authority of competent
jurisdiction determines that any term or provision of this Agreement is invalid
or unenforceable, in whole or in part, then the remaining terms and provisions
hereof shall be unimpaired, and the invalid or unenforceable term or provision
shall be replaced with a valid and enforceable term or provision that most
accurately represents the parties’ intention with respect to the invalid or
unenforceable term or provision.

20. AUTHORITY. You warrant and represent that there are no liens or claims of
lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein and that you are duly authorized to
give the release granted herein.

 



--------------------------------------------------------------------------------

21. COUNTERPARTS. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.

22. SECTION HEADINGS. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Pat, we thank you for your loyal service to Diversa and look forward to your
assistance in effecting a smooth transition to this next and exciting phase of
Diversa’s development.

Sincerely,

 

DIVERSA CORPORATION

 

/s/ Peter Johnson

By

 

Peter Johnson

 

Chairman, Compensation Committee of the Board of Directors

 

HAVING READ AND UNDERSTOOD THE FOREGOING, I HEREBY AGREE TO THE TERMS AND
CONDITIONS STATED ABOVE.

/s/ R. Patrick Simms

    Dated:  

May 4, 2007

 

R. Patrick Simms

       

 



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED FOLLOWING RESIGNATION OR TERMINATION WITHOUT CAUSE

In consideration of the payments and other benefits set forth in the Closing
Agreement dated                     , (the “Agreement”) to which this form is
attached, I PATRICK SIMMS hereby furnish DIVERSA CORPORATION and CELUNOL CORP.
and any and all affiliated, subsidiary, related, or successor corporations
(collectively the “Company”), with the following release and waiver (“Release
and Waiver”).

In exchange for the consideration provided to me by the Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
Affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Release and
Waiver. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should



--------------------------------------------------------------------------------

consult with an attorney prior to executing this Release and Waiver; (c) I have
twenty-one (21) days in which to consider this Release and Waiver (although I
may choose voluntarily to execute this Release and Waiver earlier); (d) I have
seven (7) days following the execution of this Release and Waiver to revoke my
consent to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the eighth day after I execute this Release and Waiver and the
revocation period has expired.

I acknowledge my continuing obligations under my Employee Inventions and
Non-Disclosure (“NDA”).

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and the Chief Executive Officer of the
Company.

 

Date:

 

 

    By:  

 

        PATRICK SIMMS        

 



--------------------------------------------------------------------------------

EXHIBIT B

UNVESTED RESTRICTED STOCK AWARDS

AND UNEXERCISED STOCK OPTION AWARDS

Unvested Restricted Stock Awards

 

GRANT NUMBER

  

GRANT

DATE

   TOTAL SHARES
GRANTED    NUMBER OF UNVESTED
SHARES AS OF
04/18/2007

4217

   02/24/2005    30,000    15,000

4907

   02/15/2006    62,250    46,688

4914

   02/15/2006    11,786    5,893

Unexercised Stock Options

 

GRANT NUMBER

   GRANT
DATE    TOTAL SHARES
GRANTED    UNEXERCISED SHARES
AS OF 04/18/2007    EXERCISE
PRICE

  892

   12/13/2000    20,512    20,512    $ 19.50

  893

   12/13/2000    7,688    7,688    $ 19.50

1396

   12/20/2001    6,968    6,968    $ 14.35

1397

   12/20/2001    21,232    21,232    $ 14.35

1467

   2/5/2003    16,541    16,541    $ 7.63

1468

   2/5/2003    38,459    38,459    $ 7.63

1874

   2/12/2004    11,715    11,715    $ 10.05

1875

   2/12/2004    58,285    58,285    $ 10.05

1876

   2/12/2004    9,962    9,962    $ 10.05

4220

   2/24/2005    8,380    8,380    $ 6.53